SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

865
CAF 10-01066
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF DEREK R. BROWNLEE, ESQ., ATTORNEY
FOR THE CHILD, ON BEHALF OF CAILYN G.,
PETITIONER-RESPONDENT,

                      V                                          ORDER

CARL A. GUTZMER, RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

CHARLES PLOVANICH, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered October 21, 2009 in a proceeding pursuant to
Family Court Act article 8. The order, among other things, adjudged
that respondent committed acts constituting the family offense of
harassment in the second degree and placed respondent under probation
supervision for a period of 12 months.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court